DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the reply filed 2/24/2022, Applicant amended Claims 1, 4, and 14, and cancelled Claims 12-13.  Claims 1-11 and 14 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 14 have been considered but are moot because the new ground of rejection does not rely on the references as they are applied in the instant rejection.  The rejection below has been updated in view of Applicant’s amendments to the claims.
Specifically, applicant amended the scope of the claims by requiring that the perfusion stent is self-expanding and is connected to a recovery wire comprising a retractable sheath.  Accordingly, the rejection has been modified to rely on a different embodiment of Fulton. 
It is important to note that the paragraphs cited by Applicant in the arguments do not correspond to the embodiments used in the instant rejection. 

Applicant’s arguments with respect to the Double Patenting rejection have been found persuasive.  The Double Patenting rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 each recite the limitation "the metal frame.”  There is insufficient antecedent basis for this limitation in the claims.
It appears that applicant is attempting to reference the “self-expandable frame” that was introduced to Claim 1 in the amendments filed 2/24/2022.  The claims have been interpreted accordingly. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulton (US 2011/0282274).
With respect to Claim 1, Fulton teaches a perfusion stent (see the embodiments of Figures 13B-C and 16) implantable within a body lumen, the stent comprising: 
a radially compressible and expandable elongated body 80/110 (80 in Figures 13B-C; 110 in Figure 16) comprising first and second end portions (the left and right ends of body 80 in Figures 13B-C, adjacent numerals 118 and 119 in Figure 16) and an intermediate portion (The reduced-diameter central portion in Figures 13B-C and the equivalent section of Figure 16) extending from the first end portion to the second end 30 portion;
the first and second end portions having an outer diameter greater than an outer diameter of the intermediate portion when the body is in a radially expanded state (as shown in Figures 13B-C and 16), thereby defining an annular perfusion space (the space surrounding veins 51; corresponding to numeral 94 in the other figures 4 and 14, for example) between the first and second end portions and around the intermediate portion;  - 29 -WO 2015/119705 PCT/US2014/068116 
a central lumen (84 in Figures 13B-C and the corresponding main lumen in Figure 16; paragraphs [0083-0085] and [0092-0093]) extending through the first end portion, the intermediate portion, and the second end portion; and 
a perfusion lumen (83, 86, 88 in Figures 13B-C; 111 and 112 in Figure 16) extending at least partially through the first end portion and having a distal opening in communication with the perfusion space;  
5 wherein when the elongated body comprises a self-expandable frame ([0083-0085] and [0089-0092]) and is in the radially expanded state within the body lumen and the first and second end portions are engaged with an inner wall of the body lumen, the central lumen is fluidly separated from the perfusion space 94 (fluid from the perfusion space will pump through lumen 83/86 and 112 in Figures 13b-C and 16, respectively, while fluid in the central lumen 124 will pump through the central lumen, outside of the perfusion lumen (see Figures 13B-C and 16); and
wherein a proximal end of the self-expandable frame is connected to a recovery wire (88 in Figures 13B-C; 115 in Figure 16) comprising a retractable sheath (element 81 Figure 13A [0083-0084]; elements 113 and 121 in Figure 16).

With respect to Claim 2, Fulton teaches the perfusion lumen (83, 86, 88 in Figures 13B-C; 111 and 112 in Figure 16) is defined at least partially by a perfusion conduit (83 and 86 in figures 13B-C; 112 in Figure 16) that extends at least partly through the first end portion.  
With respect to Claim 3, Fulton teaches that the elongated body 80/110  comprises an inlet and an outlet (defined at opposing ends of  lumen 84 in Figures 13B-C; defined by opposing ends 114 of the central lumen 124 in Figure 16), and further teaches a surface that is non-porous to blood surrounding the central lumen and extending longitudinally from the inlet to the outlet (paragraphs [0084] and [0092]; element 113 in Figure 16).  See Figures 13B-C and 16.
With respect to Claim 4, Fulton teaches that the body comprises cover/liner ((113 in Figure 16; see paragraph [0084]) attached to the frame, the cover/liner defining a surface that is non-porous to blood (paragraphs [0083-0085], [0090-0092]).  Fulton teaches throughout the specification that the braided mesh may be made of Nitinol (for example, see paragraphs [0059], [0078], [0087]) and it is implicit that the braided mesh in Figures 13B-C and 16 may also be made of Nitinol.
With respect to Claim 6, Fulton teaches that the frame comprises a is a braided mesh, thereby defining a plurality of angled struts that form a mesh braid structure (Figures 13B-C and 16; paragraphs [0083-0085] and [0089-0090]).
With respect to Claim 8, Fulton teaches that the cover/liner (113 in Figure 16; see paragraph [0084]) covers the frame (i.e. is located inside, outside, or inside and outside the frame).  See Figures 13B-C and 16 and paragraphs [0083-0085] and [0089-0090].
With respect to Claim 9 and 10, Fulton teaches that a plurality of radiopaque position markers may be provided at proximal 119 and distal 118 ends of the device (Figure 16; paragraph [0091]).

With respect to Claim 14, Fulton teaches that the first and second end portions comprise cylindrical sections (see Figure 13C).  The distalmost of the end portions comprises a tapered section (adjacent numeral 87) that extends proximally from the cylindrical section. The since the frame is made of a self-expanding material, it is fully capable of being formed into the shape of the adjacent blood vessel and insertion catheter.  
The proximal-most of the end portions is substantially cylindrical and is configured to be received by the funnel-shaped retractable sheath 81 when the device is removed [0084].  When received in the retractable sheath 81, the proximal end portion will have a proximal section that tapers.  See Figures 13B-C and [0083-0085].
In order to overcome this rejection, the examiner recommends amending Claim 14 to require that “the first and second end portions comprise a cylindrical first section and a tapered second section positioned proximal to the first section when in the radially expanded state.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fulton.
With respect to Claim 7, Fulton teaches that the cover/liner (113 in Figure 16; paragraph [0084]) covers the frame, and is adhered thereto such that it remains attached (see Figures 13B-C and 16 and paragraphs [0083-0085] and [0089-0090]). 
In the event that applicant does not envisage this interpretation of Fulton, the examiner takes official notice that it is extraordinarily well known in the art to attach a liner to the frame of a stent by adhesive or suturing, thereby ensuring that the liner remains attached to the frame during use.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Fulton’s perfusion stent such that the cover/liner is secured to the  frame by adhesive or suturing, as is well-known in the art, in order to provide an art-established means for securing the cover/liner to the frame.

With respect to Claim 11, Fulton teaches that a plurality of radiopaque position markers may be provided at proximal 119 and distal 118 ends of the device, as per Claims 9 and 10 (Figure 16; paragraph [0091]).  These radiopaque markers will emit waves either actively or passively.
In the event that applicant does not envisage this interpretation of Fulton, the examiner takes official notice that it is extraordinarily well known in the art to use active or passive electromagnetic wave emitters as radiopaque markers in implantable medical devices, thereby allowing the position of the device to be detected transcutaneously.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Fulton’s perfusion stent such that the radiopaque markers are active or passive electromagnetic wave emitters, as is well-known in the art, in order to provide an art-established means for determining the visualizing the perfusion stent while it is implanted. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Marton et al. (WO 2004/028340; provided by Applicant in an IDS).  Fulton teaches the perfusion stent substantially as claimed (see the rejection above), wherein the metal frame may be a mesh frame [0084], and teaches that the cover may be silicone, a silicone elastomer or other substance that is expansible and resilient to degradation ([0059] and [0084]. Fulton also teaches other embodiments wherein nitinol is explicitly cited as a material that can be used for the mesh frame (for example, see paragraphs [0059], [0078], [0087]) and it is implicit that the braided mesh in Figures 13B-C and 16 may also be made of Nitinol.  Fulton, however does not specifically teach that the metal frame comprises a micropatterned Nitinol film in the embodiments of Figures 13B-C and 16.  
However, the used of micropatterned Nitinol film covered by a polymeric film is well known in the art of implantable stents.  For example, Marton teaches a micropatterned Nitinol film (abstract) that is covered by a polymeric liner [0040], and teaches that this configuration allows the stent material to be high-strength and superelastic (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Fulton’s mesh stent to be made of micropatterned Nitinol film and a liner comprising a polymeric film, as suggested by Marton, in order to provide a stent that is durable and superelastic.
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781